Citation Nr: 0335562	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  99-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for residuals of 
hypothermia.

5.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

6.  Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

By rating action dated in October 1968, the Regional Office 
(RO) denied the veteran's claim for service connection for 
residuals of an injury to the left leg.  He was notified of 
this determination and of his right to appeal by a letter 
dated the following month, but a timely appeal was not 
received.  By decision dated in October 1987, the Board of 
Veterans' Appeals (Board) denied the veteran's claims for 
service connection for frostbite and for a back disability.  
In a rating decision dated in May 1993, the RO concluded that 
the additional evidence received was not new and material, 
and the claim for service connection for a back disability 
remained denied.  The veteran was informed of this 
determination and of his right to appeal by a letter dated 
the next month, but a timely appeal was not filed.  

This matter comes to the Board on appeal from a December 1997 
rating action that found that the additional evidence was not 
new and material, and the veteran's claim for service 
connection for a back disability was not reopened and 
remained denied.  In addition, the RO denied service 
connection for a psychiatric disability (characterized as a 
nerve condition), hypothermia, a disability of the legs and 
hearing loss.  This claim was previously before the Board in 
July 2000, at which time it was remanded in order to afford 
the veteran the opportunity to testify before a Veterans Law 
Judge at the RO.  Such a hearing was held before the 
undersigned in September 2001.  By decision in June 2002, the 
Board concluded that new and material evidence had not been 
submitted, and the claims for service connection for back and 
left leg disabilities remained denied.  In addition, the 
Board found that there was new and material evidence to 
reopen the claim for service connection for hypothermia.  
Under regulations in effect at that time, the Board 
authorized that additional development be undertaken with 
respect to the claims for service connection for a 
psychiatric disability, to include PTSD, residuals of 
hypothermia, hearing loss and a right leg disability.  

The veteran appealed the Board's June 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated July 24, 2003, granted the Secretary's 
Motion to Partially Vacate and Remand those parts of the 
Board's decision that determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for a left leg disability and for a back 
disability. 

The Board further notes that the record contains a Remand 
dated in October 2003, whereby the Board remanded the claim 
in light of the decision by the United States Court of 
Appeals for the Federal Circuit (Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) (hereinafter DAV).  The Circuit Court 
held that 38 C.F.R. § 19.9(a)(2) (2003), was inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) since it denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without remanding the 
case to the RO for initial consideration, and without a 
waiver from the appellant.  

The Board also observes that in a Statement in Support of 
Claim dated in March 1999, the veteran referred to claims for 
service connection for hemorrhoids and cardiovascular 
disease, to include hypertension.  Finally, during the 
hearing before the undersigned in September 2001, the veteran 
mentioned claims for a skin disability and a gastrointestinal 
disability.  Since these matters were not developed or 
certified for appeal, they are referred to the RO for 
appropriate action.


REMAND

As noted above, in 2002, the Board directed that additional 
development be undertaken.  In this regard, in August 2002 
and again in March 2003, it contacted the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
in order to obtain additional information concerning the 
veteran's alleged stressors.  A response was received from 
USASCRUR in April 2003.  That organization replied that the 
veteran needed to provide more specific information in order 
for it to conduct the necessary research concerning his 
alleged in-service stressors.  The Board also points out that 
its development request in 2002 was to obtain additional 
information concerning any treatment the veteran had received 
for the disabilities for which he is seeking service 
connection.  It appears that no action has been taken to 
obtain the requested information from the veteran.  The 
record also indicates that although the claims folder was to 
be returned to the RO pursuant to the Board's October 2003 
remand, this was not accomplished.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV.  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The record shows that the veteran was sent a letter by the RO 
in June 2001 that explained what evidence was necessary to 
show entitlement to service connection for PTSD, and the VA's 
duty to obtain evidence.  The fact remains, however, that the 
veteran was not provided this information concerning each 
claim on appeal, nor has he been advised that he had to 
submit new and material evidence to reopen his claims for 
service connection for left leg and back disabilities.  There 
is no evidence of record in this case that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), as to what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claims, and what specific evidence, if any, the veteran is 
expected to obtain and submit, and what specific evidence 
will be retrieved by VA.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for any 
psychiatric disability, to include PTSD, 
residuals of hypothermia, bilateral leg 
disabilities, a back disability and 
hearing loss.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding the alleged 
stressful incidents that occurred in 
service.  He should be asked for 
information concerning the automobile 
accident at Fort Polk, Louisiana; the 
purported incident also at Fort Polk in 
1963 or early 1964, when he reportedly 
witnessed a soldier being killed by a 
water tank truck; the incident in Germany 
in 1964 when he allegedly witnessed four 
or five soldiers drown when the armored 
personnel carrier sank in the Rhine River 
during training maneuvers; and the name 
of his company commander who allegedly 
volunteered to serve in Vietnam, where he 
was killed.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, duty assignments, and the 
names, ranks, unit of assignment and any 
other identifying information concerning 
any OTHER individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to USASCRUR in an attempt to 
verify the claimed stressors.  The 
address is as follows:  U.S. Army & Joint 
Services Environmental Support Group, 
7798 Cissna Road, Springfield, Virginia  
22150.

4.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  If it is determined by the RO that 
the veteran was exposed to a verified 
stressor in service, he should then be 
afforded a VA psychiatric examination to 
determine whether the veteran suffers 
from any psychiatric disorder and, if so, 
its nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  

The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded to have 
existed in service by the adjudicators 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to the event.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

6.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


